Determination of Off-Track Betting Corporation, dated August 24, 1977, finding petitioner guilty of departmental misconduct and dismissing him from employment, unanimously modified, on the law and in the exercise of discretion, without costs or disbursements, to the extent of reducing the penalty to a suspension, without back pay, terminating 10 days after entry of the order to be entered hereon, and, except, as thus modified, confirmed. Under the circumstances we find that the penalty of permanent revocation was too severe and accordingly reduce the sanction to the extent indicated. We have examined petitioner’s other contentions and find that they are without merit. Concur—Murphy, P. J., Kupferman, Sullivan and Markewich, JJ.